                      Case 1:18-cr-00016-LY Document 126 Filed 05/19/21 Page 1 of 1

    AO 245B (Rev. TXN 10/12) Judgment in a Criminal Case                                                         Judgment-- Page 2 of 6

DEFENDANT:                   CHARLES MCALLISTER
CASE NUMBER:                 1:1 8-CR-0001 6-LY(1)


                                                           IMPRISONMENT

        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of
one hundred twenty (120) months as to count one, one hundred twenty (120) months as to count two, and one hundred twenty (120)
months as to count three to all run concurrent FOR A TOTAL TERM OF ONE HUNDRED AND TWENTY (120) MONTHS.

        The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons as notified by the
United States Marshal.

The Court makes the following recommendations to the Bureau of Prisons:

           To designate defendant to a federal facility close to Montgomery, Alabama in order that the defendant may be near
family members during the period of confinement.

If, for any reason, the Bureau of Prisons does not comply with any recommendation of this Court made in this Judgment and Sentence,
the Bureau of Prisons shall immediately noti!' the Court and any reason therefore.



                                                                                                                L   .-.




                                                              RETURN
I   have executed this judgment as follows:                                                                         -
                                       VO1'v1irji                    -4Tht1L         o    Jo?                 ;'

           Defendant delivered on        /i'.j.________             to

at           L                            ,with a certified copy of this judgment.          Susan Pamerleau
                                                                                          United States Marshal
                                                                                         W@iiof            Texas
